In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated April 1, 2002, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The infant plaintiff, who was less than two years old, was injured when, while running down a common hallway, she struck her head on a hinge attached to a doorway. The defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that there was no proof that the earlier removal of the door from the hinge created a hazardous condition, or that the hinge was in any manner defective (see Aquila v Nathan’s Famous, 284 AD2d 287; Murray v New York City Hous. Auth., 269 AD2d 288; see gener*365ally Binensztok v Marshall Stores, 228 AD2d 534). The plaintiffs failed to raise an issue of fact in response, offering only mere speculation that had the door been on the hinge, the infant plaintiff may not have been injured (see Alvarez v Prospect Hosp., 68 NY2d 320). Accordingly, the defendants’ motion for summary judgment dismissing the complaint should have been granted. Feuerstein, J.P., Smith, Friedmann and Adams, JJ., concur.